                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )      Case No. 1:11CR00026-003
                                                )
v.                                              )      OPINION AND ORDER
                                                )
DAMON DOCK, a/k/a “Corky”,                      )      By: James P. Jones
                                                )      United States District Judge
                   Defendant.                   )


      Damon Dock, Pro Se Defendant.

      The defendant has filed a pro se Motion to Reduce Sentence, in which he

contends that his sentence of supervised release must be reduced to five years, rather

than the ten years as recited by the court at sentencing and contained in his judgment

of conviction. Tr. 67, ECF No. 359; J. 3, ECF No. 335.

      The defendant is mistaken. While the offense for which the defendant was

convicted provides for a minimum of five years of supervised release, 21 U.S.C. §

841(b)(1)(A), it provides that the supervised release term must be “at least” five

years. Id. A longer term, up to life, is not prohibited. As the court explained at the

defendant’s sentencing on September 24, 2012:

      I will also say that the period of time of supervision, I believe, is
      necessary because of the defendant's longstanding drug addiction and
      criminal record in order to make sure that he is able to reenter society
      without further violations. Based on his history of violating supervision
      I believe that a lengthy term of supervision is necessary.
Tr. 68, ECF No. 359.

      Accordingly, it is ORDERED that the defendant’s motion, ECF No.

541, is DENIED.



                                          ENTER: March 16, 2020

                                          /s/ JAMES P. JONES
                                          United States District Judge




                                    -2-
